Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 1 of 69




           Exhibit 1
Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 2 of 69




 U.S. Congress Letters of

Support Bowyer v Ducey
        Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 3 of 69




                                        December 5, 2020

Arizona Letter of Support

Phoenix, Arizona—

On behalf of the millions of concerned citizens and Arizonans who have lost confidence in the
integrity of our election system, and on behalf of candidates for public office who campaign hard
with the expectation that every lawful vote will count—and every illegal ballot will be thrown
out—we write to share our support for the pending litigation.

Currently pending before the Court is Bowyer v. Ducey. We have seen various reports of
irregularities, variances, statistical improbabilities, and unorthodox measures occurring in the
general election for 2020. To date, in response to the numerous reports, we have received
platitudes and condescension “assuring” us, and Arizona voters, that there was no fraud, or now
they say that there was not enough fraud to matter. Indeed, those making the assurances, including
the Secretary of State, the Maricopa County Board of Supervisors and others, have proffered no
evidence that the election tabulation was not manipulated.

There has been no thorough investigation, no forensic audit, no signature verification and really
no substantive effort to rebut the many deficiencies reported on. There are the objective indicia of
manipulation that include: down ballot races all going in favor of the Republicans (with the notable
and expected loss of McSally). In counties that did not use Dominion software, the president easily
won. There is no voter registration imbalance that would make Maricopa County the outlier.

Immediately prior to the election, voters in Chandler and Mesa were solicited by community
organizers to turn over their ballots so they could “turn it in for them.” This is illegal ballot
harvesting yet it occurred and was reported on October 23, 2020. The eyewitness testimony of
actual voters is available for public review.

If every vote counts, and if the right to free and fair elections is as important as we always say,
then any such vote manipulation must be vetted thoroughly.

The massive fraud people are concerned about is the data shifting. Why trifle with hundreds of
ballots if you can change tens of thousands effortlessly? One insider whistleblower states that
35,000 votes were manipulated in Pima County. In a recent legislative hearing, evidence was
presented of voter anomalies that supposedly occurred notwithstanding the mathematical
improbability of such an occurrence.
        Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 4 of 69




All this is to say that we need to restore the faith of the people. Early ballots. Mass mailing of
ballots. Computer algorithms. All have served to undermine voter confidence. When faced with
these discrepancies, the people are simply told that everything is fine and not to look into it
further.

In our view, elections need a zero tolerance for illegal balloting. This is not complicated. We are
merely counting. Whether it’s one to one hundred or one to four million, it is simple math.

We ask the court to support the request for fact finding, evidence gathering and any injunctive
relief necessary to prove that the vote was indeed fair and accurate. Without such an undertaking,
if Mr. Biden proceeds along, his presidency will be deemed illegitimate by millions. This is an
intolerable result.

                                             Sincerely,



                                             Paul A. Gosar, D.D.S.
                                             Member of Congress
       Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 5 of 69




U.S. House of Representatives Andy Biggs (from Arizona’s 5th district)

"I write in support of Bowyer v Ducey. Arizonans deserve full clarity and complete

transparency in the integrity of our elections. Faith in our institutions - especially

our elections - is the bedrock of our constitutional republic. While Arizona did not

experience allegations of voter fraud to the degree of other states, Arizonans have

been left with significant questions about the integrity of our state’s election

system, apparatus, and software. It is important for all branches of our government

to work in unison to ensure that these allegations are investigated and adjudicated.

Only then, can Arizonans trust the results of every election."

- U.S. Congressman Andy Biggs (AZ-05)
Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 6 of 69




           Exhibit 2
 Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 7 of 69




 Letters of Support
Compilation Bowyer v
       Ducey
DocuSign Envelope ID: 6A42B733-8662-48C0-A465-4A17255DE3F6
                      Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 8 of 69




                               STATEMENT OF SENATOR-ELECT KELLY TOWNSEND

                     As a current Arizona State Representative and Chairwoman of the Elections

             Committee, and now Senator-Elect and Vice Chair of the Government committee which

             oversees elections issues, I am writing this in an effort to further the sense of urgency to

             address elections irregularities and claims brought forward by elections workers and

             volunteers on November 30, 2020 regarding the recent General election. I have heard from

             this hearing, along with statements from individuals to my office, that there is reason to

             conclude a serious suspicion about fraud and irregularity in the election process. In

             particular, the most pressing issue is that the Dominion machines in Maricopa County are

             in need of a forensic audit. Beyond that, a close look at adherence to election law should

             be examined, and the voter rolls regarding Federal only voters needs to be audited. The

             issues presented are:

                     1. On November 30, 2020, a presentation by at least three individuals, to include
                        cybersecurity expert Retired Col. Phil Waldron, an expert in his field included
                        data that showed a statistical impossibility for one Presidential candidate to
                        obtain the votes that he did. It was concluded that the only way for the vote
                        totals to reach what they had was if the votes were set up to be weighted at 1.3
                        for one candidate, and .7 for the other. This, alone, is cause to do a forensic audit
                        on the machines.
                     2. Testimony at the hearing was put forth concerning information regarding the
                        Dominion Voting Systems operating manual that stated results could be
                        manipulated from the administration level, that USB ports were available to
                        insert thumb drives, and that the machines were clearly connected to the internet
                        due to server traffic seen going to Frankfurt Germany at a statistically high level
                        compared to other days. A review of the operating manual, along with the
                        request for procurement (RFP) is in order to determine the security of the
                        machines.
                     3. Ordinarily the Elections Assistance Commission (EAC) reviews and certifies the
                        machines for use, however the Legislature of Texas rejected the Dominion
DocuSign Envelope ID: 6A42B733-8662-48C0-A465-4A17255DE3F6
                      Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 9 of 69




                          Voting Systems after a deep dive, having performed a security and technical
                          analysis which caused them to draw the conclusion that the system was not
                          secure. Because Arizona’s Board of Supervisors did no such due diligence
                          above and beyond the EAC review, there is no evidence that the concerns
                          brought forward by Texas have been resolved. Such a review should be
                          conducted to ensure that vulnerabilities no longer exist.
                     4.   Each year the Def Con conference tests machines to see if they can be hacked.
                          The Maricopa County Recorder sent staff to more than one of these conferences,
                          and the resulting recommendation from their “voting village” was that due to the
                          extraordinary ease that a person could hack into the system, a full and
                          comprehensive audit should be performed after each election. Due to the
                          hackers themselves recommending a forensic audit of these machines, would it
                          not then be prudent to look closer at the vulnerabilities we have in our voting
                          systems?
                     5.   A Dominion employee had said to one of the witnesses that he was removing
                          the machine’s hard drives and taking them offsite, with no chain of custody and
                          returning them the next day. This severely compromises the public’s confidence
                          in a secure election and should not have happened.
                     6.   Arizona’s Federal Only voters have grown exponentially from approximately
                          1100 persons who could not prove citizenship in 2017, to over 36,000 in 2020.
                          At last check, in Maricopa over 4000 of those voters cast a ballot. An audit of
                          those Federal only voters should take place, since a fictitious name could be used
                          to obtain a ballot without any scrutiny.
                     7.   We heard from many poll workers and volunteers who claimed that their ability
                          to observe the election, namely signature verification and adjudication of ballots,
                          was suppressed.
                     8.   The Maricopa County Recorder sent instructions with ballots that directed the
                          voter to cross out any mistakes and mark the candidate they intended on the
                          ballot. The trial court stated that this was likely a violation of the law to state
                          such an instruction, but that it was too late to intercede. On appeal, the Supreme
                          Court overturned the state court decision and ordered the Maricopa County
                          Recorder to remove the instruction. On election day, it was told to me that there
                          were many ballots in the adjudication room that were a full Republican ballot,
                          but that one candidate was crossed out and another candidate was voted for. A
                          forensic check of the ink in these ballots would be time worthy due to the
                          potential of malfeasance by the adjudicators.
                     9.   We heard testimony that many machines rejected a large number of ballots due
                          to extra marks caused by pens bleeding through to the other side on the day of
                          the election. Those ballots went to either duplication or adjudication, where
                          teams were attempting to revote the ballot based on what they thought the voter’s
DocuSign Envelope ID: 6A42B733-8662-48C0-A465-4A17255DE3F6
                     Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 10 of 69




                         intention was. Testimony was given that there were not always a sufficient
                         number of Republicans present to assure that voter intent was honored. A wider
                         universe of ballots to be audited would be appropriate in this situation.
                     10. We were presented with an email by a person named Brian Watson, claiming
                         that in Pima County, 35,000 votes were front-loaded into the machines for
                         various democrat candidates. It is important to obtain the IP address of that
                         individual and follow up to gather more information about this.
                     11. In years’ past, the tabulation room was off-limits to anyone that did not have
                         clearance, however this year the tabulation room was open to 25 adjudication
                         teams, removing the security of the machines. If anyone with knowledge of the
                         system and had access to the machines, would that not be reason alone to do a
                         forensic audit of those machines?
                     12. Because the chain of custody of the SD results cards, hard drives, and the
                         machines themselves, which were left unattended for a week in at least on
                         Chandler voting center, it is incumbent to do a full forensic audit on the
                         Dominion voting system.
                     13. It has been disclosed to me by a 3rd year law student, who is willing to testify
                         under oath, that an acquaintance in Seattle contacted her to report that a shipment
                         of ballots arrived at the airport from a South Korean plane. She also has a taped
                         conversation of an individual admitting to being a part of the ballot operation
                         here in Phoenix and can provide such recording. It is my understanding that this
                         is currently under federal investigation.


                                                             CONCLUSION

                              Due to the many irregularities and serious allegations brought forward

             regarding the 2020 General Election in Arizona, I believe it is urgent that the Court find

             that a deep forensic audit is performed on the machinery and the ballots to determine if this

             election was compromised.

                     I declare under penalty of perjury that the foregoing is true and correct to the best

             of my knowledge and belief.
DocuSign Envelope ID: 6A42B733-8662-48C0-A465-4A17255DE3F6
                     Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 11 of 69



                                           12/5/2020                       County, State
                     Executed on ______________________, in ______________________.


                                                             By ____________________________________
                                                             Senator-Elect Kelly Townsend
       Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 12 of 69

                                                             Representative Mark Finchem, LD-11
                                                                                  P.O. Box 69344
                                                                            Oro Valley, AZ 85737
                                                                                  (520) 808-7340
                                                                          MarkFinchem@me.com




Alexander Michael del Rey Kolodin
Kolodin Law Group PLLC
3443 North Central Avenue Suite 1009
Phoenix, AZ 85012

RE: Statement of support for the US District Court Action Bowyer v. Ducey


Dear Mr. Kolodin,                                                            December 5, 2020

Please transmit my remarks herein to The Court in the above mention matter. As the chairman of
an public hearing panel on Arizona 2020 election integrity, which was convened on November
30, 2020, and after hearing over 10-hours of testimony and inspecting reams of evidence in the
form of affidavits from those who testified, it is clear to me that the election of November 3,
2020 was plagued by pervasive voter and elections fraud and should be decertified.

The split between candidate Biden and Candidate Trump is less than 10,457 votes. The mathe-
matical modeling that explains actual voting records confirms the tabulation fraud. It is interest-
ing to note that but for the November 30th public hearing, virtually none of this testimony and
evidence would have come to light in a transparent forum. It would have been covered up by in-
action of the both the legislative and judicial branches in this state.

I know those who have brought this action personally, and I know how serious they are about
supporting the rule of law and protection of the individual voting franchise of every citizen. This
is not about one candidate or another, but rather stopping a fraud. Article IV, Section 4, known as
the “Guarantee Clause” guarantees each state a, “republican form of government,” the founda-
tion of which is self-governance through free and fair elections accurately reflecting the will of
the people.

With the mountain of evidence that was presented during the November 30 hearing, which sev-
eral of the complainants in this action were present to hear and observe, it is clear the "one per-
son, one vote" principle that was invoked in a series of cases by the Warren Court in the 1960s
—under the Equal Protection Clause— has been violated by this election to an extent sufficient
to alter the outcome of the election if properly scrutinized.
       Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 13 of 69

                                                            Representative Mark Finchem, LD-11
                                                                                 P.O. Box 69344
                                                                           Oro Valley, AZ 85737
                                                                                 (520) 808-7340
                                                                         MarkFinchem@me.com

I am personally shocked that the chief executive of this state knew or should have known of the
mountain of evidence showing that our election was irredeemably compromised, and likely a
fraud, and yet he signed the document. There was nothing magic about the 11:00 hour on No-
vember 30, he knew that the hearing was on-going and was likely to last into the evening. Fur-
thermore, the document should have been held after nine more hours of evidence and testimony
was presented supporting the assertion of illegitimacy.

Article I, Section 4, Clause 1 of the United States Constitution empowers state legislatures, in-
cluding the Legislature of the State of Arizona, to prescribe the “Times, Places, and Manner” of
conducting elections; and, Article II, Section 1, Clause 2 of the United States Constitution em-
powers state legislatures, including the Legislature of the State of Arizona, to direct the manner
of appointing electors for President and Vice President of the United States. At one of the com-
plainants in this case, Representative Anthony Kern, is currently a sitting member of the 54th
Arizona Legislature. If this is not credibility enough and demonstrable evidence that the com-
plainants are serious and dedicated, then I don’t know what could be.

It is said when you cannot stand the message, kill the messenger. The proceedings that the Court
is engaged in cannot be an exercise in politics but in law, an exercise to protect the individual
franchise of voting that is the embodiment of the consent of the governed. Arizonans, indeed all
Americans, have been subjected to a narrative that the complainants in this suit are somehow un-
serious, or worse western rubes. But I ask the Court to consider this, these people are determined,
they are committed and they are serious about their stand for the guarantee that this state shall
continue to enjoy a republican form of government, the foundation of free and fair elections ac-
curately reflecting the will of the people.

Kindest regards,

//s Representative Mark Finchem, Chairman
    House Federal Relations Committee
            Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 14 of 69




      NB                                   NANCY K. BARTO
                                  ARIZONA REPRESENTATIVE
                                                     | ARIZONA HOUSE OF REPRESENTATIVES




CONTACT                         Alexander Kolodin, Attorney
                                Kolodin Law Group PLLC
5450 East. Deer Valley Dr.      3443 North Central Avenue Ste. 2985
#2196
Phoenix, Arizona 85054
                                Phoenix, Arizona 85012
NBarto@azleg.gov
602-926-5766 (office)           Alexander,
480-513-3750 (home)
602-370-8262 (direct)
                                It is imperative that the people of Arizona have
                                confidence in our elections process – now and in the
                                future. Considering the number of voting
                                irregularities observed firsthand and reported to
                                me by my constituents this election cycle, nothing
                                short of a complete independent forensic audit will
                                suffice to restore and preserve voters’ confidence.

                                To that end, I wholeheartedly endorse Chairman
                                Ward’s legal efforts for such transparency and
                                security on behalf of all Arizona voters.
                                Thank you.

                                Sincerely,




                                0BNancy K. Barto
                                Arizona Representative
       Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 15 of 69




                             Senator Sylvia Tenney Allen
                                      District 6
                          PO Box 952, Snowflake, AZ 85937
                       1700 W. Washington, Phoenix, AZ 85007
                                    928-241-3126
                                    602-926-5409

To Whom It May Concern:


   This is my statement in support of the federal court case, Bowyer v Ducey
seeking a motion for temporary restraining order and preliminary injunction.

    I was part of the Legislative panel that heard testimony on Monday, November
30 , in Phoenix, Arizona of the many irregularities that took place on the November
  th


3rd General Election in the State of Arizona.

    I will not list all the irregularities that I heard knowing that many are listed within
this lawsuit, but I am firm in my mind that our election has been compromised and
we cannot certify and state with certainty that that we know who the Presidential
winner is.

    I feel strongly that we must decertify our election and not award Arizona’s eleven
Electoral votes to any candidate due to the failure of the integrity of Arizona General
election.

Most Sincerely,

Senator Sylvia Allen
DocuSign Envelope ID: 422837A7-0636-40E3-AD76-A31A9411BEA8
                     Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 16 of 69




                     A significant number of voters believe that fraud occurred, and, with the number

            of irregularities, it is easy to understand why. Especially concerning are the allegations

            made surrounding the vendor Dominion. It is imperative that the Court immediately

            allow a forensic audit on the Dominion software and equipment to make sure the results

            were accurate.

                     I declare under penalty of perjury that the foregoing is true and correct to the best

            of my knowledge and belief.


                                           12/5/2020                      County, State
                     Executed on ______________________, in ______________________.


                                                             By ____________________________________
                                                             Warren Petersen Arizona House Majority Leader
Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 17 of 69
Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 18 of 69




            Exhibit 3
      Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 19 of 69




      Response to Stephen Ansolabehere’s Comments Regarding
                    Absentee Ballots in Arizona
                                         William M. Briggs
                                          December 5, 2020


1     Summary
The criticisms made by Stephen Ansolabehere in response to my original report on absentee ballots
are not relevant, make simple errors in logic, and even, in part, work against him to show my original
argument could be made even stronger.
    Ansolabehere repeatedly charges that because I was brief in saying “I assume survey respondents are
representative and the data is accurate” that therefore the respondents were not representative and the
data not accurate. This is a silly error and a wholly unwarranted conclusion. Not only was this data
entirely typical of phone surveys, and therefore the data having all the usual strengths and weaknesses of
the genre, it was extraordinary in that calls with respondents were recorded. The designers of the survey
evidently knew its quality would be attacked—and were prepared for it.
    There were no fatal errors in the survey data or calculations, as the well-paid Ansolabehere falsely
claims. (Five hundred fifty American dollars per hour for the many hours he spent on his comments? My
work is entirely pro bono.) Instead, I took pains to put forward the most conservative case, interpreting
the data in a way that actually reduced the number of troublesome ballots.
    Although Ansolabehere made many mistakes, I thank him for the opportunity of allowing me to
make a point I neglected to emphasize in my original presentation. This is the striking unity of results
across several battleground states, including Arizona. The data shows either an amazing coincidence in
accumulated troublesome ballots in just those places they were needed most for Biden, or the data shows
something more interesting happened.
    What follows are answers to specific criticisms.


2     Rebuttal
Ansolabehere pads his account with many extraneous words and arguments. I will be much briefer, while
also answering every substantial criticism he made.

2.1    Error Definition
My original definition of errors were this:
    Error #1: being recorded as sent an absentee ballot without requesting one. This is still an error
even if ballots were sent to all voters without request, because of the very real chance of double-voting
(in person and by mail).
    Error #2: sending back an absentee ballot and having it recorded as not returned.
   These followed directly from the survey design. The survey began by asking these specific questions
“Q1 - Hello, this is [yourname] with the Voter Integrity Fund. May I please speak to [TARGET]?” If the
person was available, they were asked “Q2 - [Target Name] in the state of [STATE] is marked as having
received an absentee ballot request from you but did not receive your absentee ballot. Did you request
an absentee ballot?”

                                                    1
      Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 20 of 69




    Finally, if they said yes to that, respondents were asked “Q3 - Did you mail back that ballot?”
    Ansolabehere finds ambiguity in these three simple questions via a wonderful display of specious
argument, one he repeats in many places. He basically says that because the questions could have been
misinterpreted in the various ways he suggests, they therefore were misinterpreted by a sufficient number
of respondents, thus rendering the survey useless.
    My answer is that this is a dumb argument. He has no evidence misinterpretations were made in the
way he suggests. He could have spent the same amount of (expensive) time and came up with reasons
why the survey was not misinterpreted.
    For instance, the election was in the news and people were riled. They therefore welcomed the chance
to set the record straight, and to ensure their legal ballots were counted. They were thus even more
honest than they normally would be with telephone pollsters.
    Of course, I have no evidence this, or other similar stories, are true. Just as Ansolabehere has no
evidence his charges are true. All we can do, then, is to treat this survey like we treat all surveys: analyze
the data as it is presented.

2.2    Ambiguous Wording
I will give one specific example of Ansolabehere trying to discover ambiguity. They are all much the
same. He says (in point 7):

          The wording of Question 3 also is very problematic. First, the survey does not ascertain
      whether a ballot was in fact received. According to figures from the U.S. Election Assistance
      Commission, there were 102,896 undeliverable absentee ballots. Neither Question 2 nor Ques-
      tion 3 screens out people who did not receive a ballot. Second, Question 3 does not ascertain
      whether the ballot was mailed back in a timely manner so as to be included in the record
      of ballots cast. Third, Question 3 asks whether someone voted. As is well known among
      political scientists and survey researchers, survey questions asking whether someone voted are
      subject to substantial social desirability biases that lead to inflation in the estimated number
      of voters.

    Earlier, Ansolabehere says that just about evey voter was sent automatically an absentee ballot, and
here he says it’s possibly they didn’t. This is not consisent. And again, Ansolabehere uses the possibility
of a thing as proof the thing existed. There no evidence, not one bit, that ballots were sent back late.
Indeed, as all news reports indicate, certain late ballots were warmly accepted.
    His second point is the same: because people lie on surveys, therefore they lied here in sufficient
number. Would Ansolabehere apply this same reasoning to his own words? It is clearly nonsense. If
accepted, his argument would toss out all surveys about voting.

2.3    Response Rate
Ansolabehere charges “the survey has extremely low response rates.” He must know that the response
rate here was not atypical. That is, it was low like many telephone polls are. But low does not imply too
low. He must know this. Further, the mathematical extrapolations I made accounted for the size of the
data.
    Perhaps because Ansolabehere is a specialist in government, he does not know that when samples are
low the confidence we have in extrapolations is wider. I will give one example, using Arizona, though
this works for data from any state.
    The original estimates of Error #2 for Arizona were that between 78,714–94,975 ballots were sent back
but recorded as not returned, a “plus or minus” window of 16,261 votes. If we suppose we had double the
response rate on the survey, in the same proportions as the original, then the Error #2 estimate becomes
81,739–93,214, a window of 11,475 votes. The 95% prediction interval shrinks, as expected, as we become
more confident.
    It does not shrink by much, of course, showing the analysis method is robust. If instead we allow a
full ten times the original response rate, the plus-or-minus window shrinks to 5,046 votes.

                                                      2
      Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 21 of 69




    Response rate is not a problem, and has been fully accounted for.

2.4    Top line Number Interpretations
Ansolabehere produces a lot of quibbles about the survey numbers, and uses the possibility of different
interpretations of the numbers to say my entire analysis can’t be trusted.
    It is true that differences can exist in interpreting the top line numbers. I was aware of this when I
did the analysis, which is why I everywhere used conservative interpretations. If I instead use one of the
interpretations Ansolabehere suggests, the case about troublesome votes is made is even stronger.
    I will use Arizona again as an example, though this applies to all states.
    Again, the first question asked to speak to the relevant person. In Arizona, 1,872 were recorded as
“Reached target”, and an additional 335 were recorded as “‘What is this about?’/Uncertain [Go to Q2].”
I summed these two numbers to reach a total of 2,147.
    One quibble is that the 335 who were uncertain should not be used in the total. If not, the sample
size is, of course, reduced to 1,872. Yet we still have 906 who said “No” when asked if they received an
absentee ballot. The ratio 906/1872 is larger than 906/1872, meaning it will look like even more errors
were made (of type Error #1).
    The original estimate of Error #1 (being recorded as sent an absentee ballot without requesting
one) for Arizona was the window of 208,333–229,937. If we reduce the sample to 1,872 by excluding the
disputed 335, the new estimate is 239,518–262,932. It goes up in just the way we expect it to. This
proves using the full 1,872 is the conservative choice.
    Another way to interpret the top lines is to use all people who got to the point of Question 1.
Ansolabehere disingenuously prefers this because it makes his case appear stronger.
    Besides the two options to Question 1 already mentioned (reached target, uncertain), there were also
“Refused” and “Hangup”. I treated these as non-responses, which is the usual interpretation. A person
who hangs up without responding is the same as the person who never answers, as far as the answering
the question goes.
    In the spirit of generosity, though, let’s use all 4,524 who reached Question 1 (instead of the original
2,147), including the hangups and refusals. The window for Error #1 becomes 98,2018–110,240. The
window shrinks, as Ansolabehere desires. But not by enough. This is still a large and troublesome window.
The same is true for each state investigated.
    Even stronger, the window for Error #2, the more significant error, does not change. This is because
the calculations for this window are conditional only on those who answered Question 2 and 3.
    Lastly, Ansolabehere disputes whether the answers spouses or other household members gave should
be allowed. I used them in the totals. Ansolabehere would exclude them. This is really a nitpicking point
because the total of these answers were small.
    Here is proof. Again, the original window for Error#2 in Arizona was 78,714–94,975. This was
conditional on the 355 respondents or their spouses or household members who said they mailed a ballot
back. If we remove the 17 spouses or household members, the window becomes 76,176–92,232. It shrinks
a bit. But again, not by enough.
    All comments made here hold for all states.


3     Conclusion
The doubts cast on my original analysis by Ansolabehere either fail simple tests of logic, or are so small
as to make no practical difference in the conclusion.
    All his logical errors can be dismissed. Suggesting, as he often does, that mistakes can be made or
that ambiguity might exist in the survey, is not proof that either does exist. I could have spent an equal
amount of (unremunerated in my case) time suggesting ways the survey was better than most political
polls. For instance, people are aware now more than ever of the importance of this election and they took
greater care with their answers. I did not do this in the original report because I, unlike Ansolabehere,
know the true value of such speculations.


                                                     3
      Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 22 of 69




    The various numerical quibbles Ansolabehere has with the survey numbers either strengthen my case,
or they are so small as to make no practical difference. Even with his own difficult-to-justify assumptions,
the analysis reveals there still exist very large numbers of troublesome ballots in each battleground state.
There are enough suspicious ballots left, even using his numbers, that could have changed the outcome
of the election.
    Finally, I reemphasize the remarkable coincidence that the amount of troublesome ballots was impor-
tant to the election outcome in each state.


4    Declaration of William M. Briggs, PhD
1. My name is William M. Briggs. I am over 18 years of age and am competent to testify in this action.
All of the facts stated herein are true and based on my personal knowledge.
2. I received a Ph.D of Statistics from Cornell University in 2004.
3. I am currently a statistical consultant. I make this declaration in my personal capacity.
4. I have analyzed data regarding responses to questions relating to mail ballot requests, returns and
related issues.
5. I attest to a reasonable degree of professional certainty that the resulting analysis are accurate.
I declare under the penalty of perjury that the foregoing is true and correct.




                               5 December 2020
    William M. Briggs




                                                     4
Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 23 of 69




           Exhibit 4
     Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 24 of 69




Testimony of Brian Teasley, B.S. Mathematics, M.S. Statistics, to
rebut the opposition expert Jonathan Rodden, PhD of Political
                           Science.
                            December 5, 2020
CHAID
Jonathan Rodden, with a PhD in Political Science and author of the
rebuttal to my analysis, claims my use of the Chi-Squared Automatic
Interaction Detection (CHAID) technique is “unusual”. The technique
has been around for 40 years and has been included in the offering of
the Statistical Package for Social Sciences (SPSS) since approximately
1985. SPSS and SAS (formerly “Statistical Analysis Software”) are
primary tools for Statisticians – and it is unusual for an “expert” to
label use of the CHAID technique as unusual. It is an excellent tool for
initial analysis for all types of data, including election data. It is simple
to use, easy to explain, and often provides statistically significant
results, as it did in my analysis. Had this technique not shown the
results that it did, my analysis would have likely terminated. Instead,
the technique clearly indicated further exploration was appropriate.
Placebo
Author wants you to believe that the reason we see Biden doing so well
is because the dominion machines are in Democrat counties. (“it is
clearly the case that Democratic counties have been more likely to adopt
Dominion machines than Republican counties”). This is demonstrably
not the reason.
The pattern seen is across all types of counties – those with low
likelihood to vote for candidate Biden as well as those with a high
likelihood. It is precisely this pattern that is indicative of a system wide
problem, not one just in Democrat counties. If, indeed the effect we are
seeing was mainly in Democrat counties, the “unusually high” pattern
of the green dots in the scatterplot would only be seen in areas where
Biden is predicted to do well; i.e., we would only see the “unusually
high” pattern in the green dots towards the right side of the graph –
     Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 25 of 69




where the counties with higher likelihood, and higher actual Biden
results are located. Instead we see the unusually high pattern
scattered across the vast majority of counties.
The pattern we see is very evident in rural counties in Minnesota,
Michigan, and Wisconsin – these are all solid “Trump” areas; hence, the
impact is seen in “Trump” counties as well as Democrat counties. This
refutes the author’s attempt at an alternative explanation.
Also in conjunction with this, the author argues that counties that are
new to using Dominion machines “have larger shares of female
residents, Latino residents, and… have lower median incomes”. My
propensity analysis, mentioned earlier, specifically controlled for these
variables. The results of the analysis (output now included in appendix)
were significant at the 95% level - and show a “Dominion Effect” in
favor of candidate Biden. Since this analysis specifically controlled for
the variables about which the author is concerned, my analysis has
already refuted this argument.
False Positives
Rodden claims our results are erroneous due to probably being a “false
positive”. He then gives a select example showing that adoption of
Dominion machine use in 2020 (from not using Dominion in 2012) is
highly correlated with Obama’s winning vote percentage in 2012. He
provides that in those counties that have switched to Dominion
machines at some point between 2012 and 2020, “Obama received about
5 to 6 percentage points higher vote share”. He concludes, “there is no
logical way that future use of Dominion voting machines could have
affected past outcomes.”
He seems to have forgotten his earlier (likely true) statement that,
“Democratic counties have been more likely to adopt Dominion
machines than Republican counties”. Thus, with his own information,
the author gives the reason why counties that changed from other
machines to Dominion machines between 2012 and 2020 are more likely
to vote for Obama. The counties that have changed are more Democrat
counties, so of course they voted for Obama in 2012, apparently at a
     Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 26 of 69




rate of 5 to 6 percentage points higher. His “false positive” is anything
but, and is explained with his own information.
Viewing his false positive analysis from a more fundamental aspect, I
find that it ignores basic statistical principles. Rodden’s select case
suffers from a most basic trap; correlation does not infer causality, and
ranging across historical elections is bound to introduce many potential
causes. Rodden does not offer a statistical method to prove his theory
goes beyond a correlation.
In contrast, my analysis considers all machines in parallel used in the
same election, enabling me to apply reliable statistical methods and
find statistical significance.
Going further, my analysis focuses on all US counties using Dominion
and the patterns are seen in vast majority of counties, not only counties
that recently switched machine type. The pattern becomes more
apparent, and the statistical significance levels stronger – when looking
at more data. That is what my analysis did.
                               Appendix
                      Propensity Score Output
P-value (which is significant at the 95% level)) are from a generalized
linear model PercentageBidenVote = machine type.
Matching done using R package MatchIt with:
     matchit(bad.machine ~ White + Hispanic + Black + Native +
     Asian + Pacific + Income + IncomePerCap +
     TotalPop + Men + Poverty + ChildPoverty + Professional + Service
     + Office + Construction +
     Production + Drive + Carpool + Transit + Walk + WorkAtHome +
     MeanCommute,data=machine.data,
     method="nearest",distance="logit")
[1] "Dominion Voting Systems"
[1] "p-value = 0.044874"
     Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 27 of 69




[1] "n = 688"
                  Other Dominion Voting Systems
white           72.26                 72.49
hispanic        11.35                 10.59
black           12.19                 12.33
native          0.97                  1.10
asian           1.36                  1.57
pacific         0.05                  0.06
income          48980.58              49291.89
incomepercap    25664.95              25792.32
totpop          110522.27             128214.31
men             54489.92              63341.96
poverty         17.13                 17.02
childpoverty    23.98                 23.73
profession      30.86                 31.14
service         19.00                 19.00
office          22.26                 22.18
construction    12.67                 12.62
production      15.21                 15.06
drive           79.58                 79.47
carpool         10.15                 10.04
transit         1.11                  1.22
walk            2.87                  2.95
workathome      4.58                  4.58
commute         24.53                 24.38
perbiden        36.09                 37.91
Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 28 of 69




           Exhibit 5
     Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 29 of 69




Objective
Highly skilled and innovative security analyst seeking to work
collaboratively to develop and implement security policy, best
practices methodology, and timely incidence response/disaster
recovery reporting.

Competencies


Linux and UNIX

Debian Family (Ubuntu, Kali, Mint) ● Redhat Family (Redhat, Fedora,
Cent OS) ● SUSE Family (SUSE, Open SUSE, Slackware) ● Advanced
Families (Arch, Gentoo, Linux from scratch) ● Deep understanding of
Linux internals ● MacOS/OSX ● FreeBSD ● OpenBSD

IDS – Intrusion Detection Systems

Snort – with automation tools ● Suricata ● Tiger ● Samhain ● OSSEC HIDS

Vulnerability Scanning / Assessment

Nmap ● Open VAS ● Nessus ● Core Impact ● Nexpose ● Saint ● OS SIMS
● Sguil ● Honeyd

Firewalls

IP Cop ● IP Tables ● PF ● PF Sense ● CISCO ASA ● Alien Valt ●

Job Related Skills

• Provided expertise on IT-Security policies and guidelines, best practice
approaches and solutions for compliance

• Developed detailed recommendations for mitigating findings and
  process improvement projects

• Validated and tracked security breach

• Documented results and presented findings to technical staff and
  management matching their skill level
     Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 30 of 69




• Assisted with planning and execution of domain integration, user
  account, and e-mail migration

• Reviewed user accounts and access on a monthly basis to ensure
  regulatory and corporate compliance

• Adhered to and enforced corporate policies regarding network
  security, data, and software usage

• Created, modified, and disabled user accounts base on authorized
  forms

• Acted as a liaison between various departmental groups on
  information security related topics

• Audited systems based on industry security standards

• Collaborated in teams of technical and non-technical experts

Experience


Senior Security Engineer ● Redacted          Mar 2013 - July 2020
Lead Pentester ● Self-employed ● Texas       Mar 2010 - Present
Contract InfoSec Analyst ● Redacted          Jan 2015 - Dec 2017
Network Administrator ● Redacted             Dec 2017 - Apr 2020
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 31 of 69




SOURCE 2 - Applied Mathematician, Computer Programmer, and Logistician –
Member of Election Fraud Task Force - ASOG

Worked as an applied mathematician/computer programming for lab associated
  with the US National Nuclear Security Administration (NNSA) covering the
  interdisciplinary field with a focus on problems in the nuclear and space
  research programs area.

Areas of Expertise:
 • Designing and analyzing complex algorithms
 • Expressing difficult cryptographic problems in terms of mathematics
 • Appling work to find a solution or demonstrating that a solution cannot be found,
   given certain computational limitations and reasonable time limits

Provided direction, analytics and coordination of various DoD/USIC supplychains to
   include programming of automated procurement, inventory management, and
   other supply chain planning and management systems.

Computer programming:
• Python
• C++
•C
• Perl
• Java
• Machine Languages:
    IBM 360/370
    Unisys mainframes
• Microcode:
    Intel
    IBM
    Unisys V
• Assembler
    Intel
    IBM
    Unisys Main and V
• CICS: IBM
• Databases:
    VSAM
    IMS
    DB2

Previous Employers (US) in no chronological order
      • US Navy
      • Sandia Labs (Honeywell)
      • Department of Defense/USIC
      • Sperry Univac
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 32 of 69




      • Center of Strategic and International Studies (CSIS)
      • Communication Corporation of America

Education:
      University of North Texas. BS, Cyber Security
      North Central Texas College. Computer Science & Cyber Security
      CCI Training Institute. Computer Science
      US Navy TRADOC. Electronics

Continuing Adult & Professional Education:
      Southern Methodist University. Lyle School of Engineering & Applied
         Sciences
      Southern Methodist University. Cox School of Business
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 33 of 69




SOURCE 1 – Ex-VP of Cyber Operations - Member of Election Fraud Task Force -
ASOG

Pre-teen hack into Fort Sam Houston’s Main Frame in San Antonio, TX, received FBI
    warning
Served in United State Marine Corps - 2 years
Worked as a CAD design engineer in San Antonio - 6 years
Served in United States Army - 6 years
    17th Field Artillery Brigade with 2 combat tours, Iraq as a point gunner for a
    convoy security operation and in Afghanistan as Point gunner, mechanic and
    electronic technician in a Route Clearance package operating in RC East.
Cyber Security College 2014
While in the Army operated independently to penetrate Hacker groups hunting
    cyber terrorists and gaining informants for passing intelligence up to the US IC.
    Including:
    • ISIS
    • Anonymous,
    • Red Cult,
    • AnonGhost and
    • others
8 reports that became part of the Presidential Intelligence briefing.
Assisted in gathering intel that lead to the take down of ISIS members including:
    v Junaid Hussain,
    v Fadel Ahmed Abdullah al-Hiyali AKA Abu Muslim Al-Turkmani
    v assisting with stopping planned terror attacks in countries including
        Ø      Belgium,
        Ø      Georgia,
        Ø      Russia,
        Ø      France and
        Ø      US.
Assisted in foiling cyber operations against
    • US,
    • Israel,
    • Russia, and
    • Europe.
Designing computer systems using Field Programmable Gate Arrays and Field
    Programmable Frequency modulators coupled with off the shelf micro
    electronics like Arduino and Raspberry Pis to assist in EW operations.
Working to reinvent binary systems and streamline communications at the
    processor level for aid in encryption dominance.
 Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 34 of 69




                     December 5, 2020


Bowyer v. Ducey, Case No. 2:20-cv-02321-DJH


United States District Court for the District
                of Arizona


      Expert Report of Russell J. Ramsland, Jr.




           ________________________________________
                 Russell J. Ramsland, Jr.
      Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 35 of 69




1) I have read the Dr. Reddon’s rebuttal to my affidavit dated December 4, 2020 and
find it unconvincing in a real world scenario for several reasons. The first of these
reasons is the broadly recognized importance of contextual factors in inferring
various analytical results from research data whether the considerations involve
ecological fallacies, corporate fallacies or individualistic fallacies. Simply put, an
over-reliance on inferred results without taking into consideration the events and
their time- sequencing, the parties of input and influence (corporate or individual)
and the historical and contemporary backdrop in which they exist (“spiraling
contextuality” in political science jargon) yields false assurances in the outcomes.
Dr. Reddon makes this very mistake in his arguments for his counter analysis that
essentially boils down to the notion that Dominion machines cannot be held
responsible for what our team found as highly anomalous reporting in favor of
Biden using 3 different metrics because they are placed in historically democratic
heavy areas to begin with. So we should expect this outcome. There are several
problems with his argument.

2) The first example of failing to recognize contextual matters is Dr. Reddon’s
apparent assumption that any such selection of Dominion Systems by a heavily
democratic area is divorced from Dominion’s history and alliances. It is absurd to
make such an assumption as the previous 4 affidavits of Spider and my own affidavit
make clear. Further, the new affidavit of Spider adds to the enormity of the
importance of viewing any anomaly in the context of Dominion’s history and
relationships. 1 Clearly Dominion’s history and alliances are of tremendous
importance to the decision makers who select these systems, and part of that
history includes its vulnerability to being tampered with by inside or outside actors.
For instance, in the real world of power politics it cannot be easily dismissed as a
potentially attractive feature in certain cases, and in this sense the relationship
between Dominion’s selection and the heavy bias of Dominion outcomes may
certainly be related. Hence no amount of correlation between Dominion selection
by more heavily democrat counties has anything useful to add to the question of
whether Dominion systems are innocent of fraud or tampering. That question is still
wide open and our three perspectives on anomalous behavior in our analysis of this
question is at least as valid as Dr. Reddons.

3) The second example of failing to recognize contextual matters is illustrated by
one of the very sources Dr. Reddon uses in his analysis, Verified Voting. This
organization has historically been a champion of actual paper ballots and scanners
(as opposed to ballot marking devices, etc. as used by Dominion and ES&S) for the
very reason they are so vulnerable to manipulation within the system and audit
trails can be erased, changed or even bypassed since many aspects of them are now
voluntary as selected by the user. However, as of late Verified Voting has come
under intense criticism by some of it’s own experts. Important excerpts from Fast
Company’s article about it in 2019 include:


1   andy_huang_affidavit, Spider, 12.5.2020
Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 36 of 69




“Amid heightened concerns about the integrity of the voting process in the
run-up to the 2020 presidential election, two election security experts
recently quit Verified Voting, a respected election accountability group, in
protest. They claim that it has been downplaying security risks in popular
voting machines.

Richard DeMillo, a Georgia Tech professor who sat on Verified Voter’s
advisory board, just left the group, soon after the departure of UC Berkeley
statistics professor Philip Stark, a board member who sent a fiery letter of
resignation on November 21st. Stark and DeMillo believe that Verified Voting
has been giving election officials false confidence in their voting machines
and providing cover for the companies that make and sell the machines.” It
further says “Amid heightened concerns about the integrity of the voting
process in the run-up to the 2020 presidential election, two election security
experts recently quit Verified Voting, a respected election accountability
group, in protest. They claim that it has been downplaying security risks in
popular voting machines.

Richard DeMillo, a Georgia Tech professor who sat on Verified Voter’s
advisory board, just left the group, soon after the departure of UC Berkeley
statistics professor Philip Stark, a board member who sent a fiery letter of
resignation on November 21st. Stark and DeMillo believe that Verified Voting
has been giving election officials false confidence in their voting machines
and providing cover for the companies that make and sell the machines.

In his resignation letter, Stark accused the group of being on the “wrong side”
by approving pricey new voting systems that replace hand-marked ballots
with computer-printed ballot summary cards [BMD], the accuracy of which
he questions since they depend on potentially insecure software. . .

Since the election interference in 2016, many states and localities have been
moving to voting machines called ballot marking devices that record the
voter’s choices digitally and also print them on a paper ballot as a backup.
And there’s the disconnect. The findings of the RLA depend totally on the
assumption that the paper ballots accurately reflect the choices of the voter.
Stark and DeMillo warn against making that assumption.

“Because there is software between the voter and the paper, what the paper
shows might not be what the voter did or saw . . . on the device,” Stark told
me. That’s because the software could be hacked and caused to create a false
paper ballot. In close elections, it might take only a small number of these to
change the result.”

And then finally, lest anyone think the so-called audit in Georgia of it’s
Dominion machines (the same machines as in Maricopa, Co.) answered any
questions about Dominion, Stark says “In Georgia and particular, the kind of
      Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 37 of 69




      audit that was done is called a ballot polling audit, and a ballot polling and it
      doesn’t even check the tabulation at all,” Stark told me. “It just checks whether
      there is a sufficiently large majority to report a winner and a sufficiently
      large sample that it’s implausible that somebody else won.” (italics and
      underline is added)2.

4) These are but two examples of why no one should rely on merely a standalone
analysis without taking into account the real world background and facts. Yet this is
precisely the argument Dr. Reddon posits. Without context, it becomes merely an
analytical argument of whose facts, which data, what approach is the superior one.
While we are comfortable with our approach, which I will more thoroughly outline
later, we would not argue it alone is sufficient to eliminate all other context and
would say the same for Dr. Reddon’s thesis.

5) This leads me to the second problem which is that there are the many
documented vulnerabilities in Dominion and ES&S voting systems wherein the
votes are demonstrably switched, and many experts have testified and written
about the many ways this can be accomplished. These proven problems go more
directly to the real question at hand and have been extensively examined by experts
include Harri Hursti, Matt Blaze of Georgetown University and John Halderman of
Michigan, and there are many others.3 The State of Texas has refused to certify
Dominion for use in Texas due to it’s deficiencies, saying “Specifically, the examiner
reports raise concerns about whether the Democracy Suite 5.5-A system is suitable
for its intended purpose; operates efficiently and accurately; and it safe from
fraudulent or unauthorized manipulation”.4                     .

6) Further, spot field testing of results in Antrim Co., MI. that uses the same
Dominion equipment as Maricopa Co., AZ, have now shown in Antrim Co. that as a
result of a hand recount, 6,000 votes were switched by the machines. Separately, a
re-tabulation on November 6th of the November 3rd tabulated results in Central
Lake Township yielded dramatically different results as well (see attached Antrim
Report V1.7). Then on December 3rd, from Ware Co., Georgia (that also uses the


2 https://www.fastcompany.com/90441559/two-experts-quit-election-accountability-group-over-
claims-it-has-been-endorsing-untrustworthy-machines

32006 Hacking Democracy video
2020 Kill Chain video
Everest Report
C-Span Panel: ICIT - Cybersecurity and U.S. Voting Systems (2016)
Matt Blaze Testimony before before US Hse. Comm. On Administration (1/9/20)
ES&S Security Test Report Electionware 5.2.1.0 – 8/28/17 – Freeman, Craft, McGregor Group
Red Team Testing Report Dominion Democracy Suite 4.14-A and Dominion Democracy Suite 4.14.A.1
w/ Adjudication 2.4 - 11 -18 -14 - Freeman, Craft, McGregor Group

4   https://www.sos.texas.gov/elections/forms/sysexam/dominion-d-suite-5.5-a.pdf
    Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 38 of 69




same Dominion equipment as Maricopa Co.) comes the report and sworn affidavit of
Garland Favorito that a hand recount, as reported in Voter/GA “confirmed the
Dominion Democracy Suite 5.5 system used throughout Georgia flipped dozens of
votes cast in at least one county for President Donald Trump to former Vice
President Joe Biden during the November 3, 2020 election. Dominion vote flipping
from Trump to Biden was previously believed to have occurred only in Antrim
County, Michigan where the system swapped 6,000 votes from Trump to Biden.

In Georgia, Ware County Elections Director confirmed that the recently completed
hand count audit totals showed the total electronic vote count shorted Donald
Trump 37 votes and added those 37 votes to totals for Joe Biden. The 74 affected
votes represents .52% of the 14,192 county votes cast, exactly double Biden’s total
statewide margin of .26%”. 5

And finally, as proof that the same sort of machine vote switching behavior is
happening in Maricopa there is the sworn affidavit of GOP chairwoman Linda
Brickman as reported in the Epoch Times saying “Maricopa County GOP chairwoman
Linda Brickman on Nov. 30 testified before members of the Arizona State Legislature
that she personally observed votes for President Donald Trump being tallied as votes
for Democratic presidential nominee Joe Biden when input into Dominion machines.

Brickman, the GOP head of one of the country’s largest counties and a veteran county
elections worker, submitted her testimony in a sworn affidavit under penalty of
perjury. She testified that she and her Democratic partner witnessed “more than
once” Trump votes default and shift to Biden when they were entering votes into
Dominion machines from ballots that couldn’t be read by machines.”6

7) These sorts of problems simply should never occur in a secure voting system and
all of these are proof Dominion EMS system is not secure.

8) This leads me to the third problem in Dr. Reddon’s analysis that concerns actual
proof of illegal activities with respect to the actions of individuals operating the
election, be they Dominion personnel or county personnel. The ease and possibility
of this type of activity is most graphically laid out in video footage first presented at
the Subcommittee of Georgia Oversight Committee on December 3, 2020 wherein it
was made clear that observers of the Georgia count were mis-led into thinking that
counting had stopped and immediately after clearing the room boxes of ballots were
pulled from under tables and a mad dash for counting them ensued, including


5 https://voterga.files.wordpress.com/2020/12/press-release-dominion-flips-trump-votes-to-biden-
in-ga-county.pdf

6https://www.theepochtimes.com/trump-ballots-defaulted-and-switched-to-biden-votes-on-
dominion-system-maricopa-gop-chairwoman_3599899.html
      Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 39 of 69




excerpts where stacks of ballots were scanned multiple times.7 Unfortunately,
Dominion and ES&S equipment doesn’t preclude multiple scans and repetitive
counting of the same ballots.

9) So it should come as no surprise that on Friday, December 4, 2020, the Senate
President Karen Fann and Speaker of the House Rusty Bowers called for an
independent audit of the Dominion software and equipment used by Maricopa
County in the 2020 General Election. 8

10) Essentially ES&S has many of the same problems and vulnerabilities to operator
or outside tampering as proven in Dallas in the 2020 Election and as outlined in my
affidavit. Thus the results in Pima Co., AZ must likewise fall under suspicion since it
was equally vulnerable and the results are anomalous in our opinion, Dr. Reddon
nothwithstanding. I am surprised Dr. Reddon apparently did not understand my
explanation of what we found took place in Dallas, but for further explanation, in
Dallas County where ES&S is used, the voter records as published by Dallas County
each day during early voting were captured on each day for those voters who cast
ballots either in person or by mail-in and then catalogued in a database using the
hash totals to provide an absolute unique identifier for each vote as it was originally
cast and recorded. As required by state law, the Dallas County Elections Department
published the Daily Vote Roster for all voters who cast ballots during Absentee and
In-Person Early Voting. The Roster contained the VoterID, name, address, type of
vote, and various dates associated with every Early-Voting vote cast, hence the
record was complete enough to ensure a unique hash number. Dallas County claims
its source of roster data was the In-Person Electronic Poll Books, and the Absentee
Ballot scanners. DallasCounty has claimed that entry into the Vote Roster can only
be done by a registered Dallas County voter who either appeared In-Person or by
Absentee Ballot. The computer that generated the roster was apparently hacked
between October 7 and October 30. During that period tens of thousands of vote
records were purged, added, or edited from the ES&S generated Vote Roster.

Specifically, over this period, 53,485 voter records had their hash identifier changed,
meaning the vote was tampered with. In most cases, this tampering took the form of
purging the vote, and then re-constituting it in some form or fashion, but with a
change in the hash total meaning the vote was somehow changed. This translates
into approximately 107,000 hacked votes in Dallas County alone for ES&S. Ten
blocks of voters on Westminster Street in Highland Park had their votes purged and
then some of them were selectively re-instated at a later date with changes from the
vote intended by the voter. People who double voted were catalogued as well as

7   https://twitter.com/KanekoaTheGreat/status/1335027487357616128

8“Legislative Leaders call for audit of Maricopa County election software and equipment”, Press
Release dated Friday, December 4, 2020, Arizona State Legislature, 1700 West Washington, Phoenix,
AZ 85007-2844
    Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 40 of 69




dead people who voted, people with no VUID voted (800 of them), unregistered
university students voted, and people living abroad who claim a Dallas Residence
for voting purposes, but who in a spot check are unknown to the residences they list
in the ES&S system.9

11) With regards to most of the questions raised by Dr. Reddon as to ASOG’s
analysis of Voting irregularities in Arizona’s Maricopa and Pima counties, and it’s
sources, I list the following full report:


Search Methodology
2012
The 2012 data was sourced from the Arizona Secretary of State site:
https://apps.azsos.gov/results/2012/General/ . This site has an FTP (file transfer
protocol) list of files that include all Arizona counties. The files are all of type .txt. They
are in various formats:
    • CSV- Comma Separated Value file.
    • Fixed length file. Processing of the data
All of these text files are included in the file folder provided. All of the text files seem to
be complete and in good order with the exception of Conchise which consistently has
more voters than people registered. We believe that they mixed up those two terms but
we do not know. Conchise’s data was left as is in the text file.

2016
The 2016 data was also sourced from the Arizona Secretary of State site:
https://apps.azsos.gov/results/2016/General/ . This site has an FTP (file transfer
protocol) list of files that include all Arizona counties. The files are all of type .txt. They
are in various formats:
    • CSV- Comma Separated Value file.
    • Fixed length file. Processing of the data
All of these text files are included in the file folder and stored. Most of the text files are in
good order with the exception of Coconino, as well there were many counties which had
many precincts from 2012 which disappeared in 2016 (list of these counties: Mohave,
Navaho, Pima, and Yavapai. We think notably the county of Pima went from 288
precincts to 248 precincts. Since the precincts did not have names they could not be
matched up. Comparing 2012 precinct races to 2016 races would not be advised. In the
Coconino file the numbers do not make sense. The total voters does not equal the
addition of the votes garnered by each politician. There seems to be no relation between
the numbers. As such we left these numbers out.

2020
9http://www.openrecords.org “For Foreign White Hats Only”, “Dallas County Early Vote Appears
Compromised”, “Dallas County Voting, What the HELL!”, “How to Purge Thy Neighbor”, “We Salute
Our Canadian Voters”.
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 41 of 69




The 2020 data not available as a whole yet. The three counties that were available were
sourced from different places:
     • Pima County was available from the Pima county recorder site
         (https://webcms.pima.gov/UserFiles/Servers/Server_6/File/Government/electi
         ons/Election%20Results/ENR.CSV)
     • Pinal County was available from the Pinal county recorder site:
         https://results.enr.clarityelections.com/AZ/Pinal/105207/web.264614/#/report
         ing (click on the Detail XLS on the left hand box below voter turnout)
     • Maricopa County was available from the Maricopa county recorder site:
         https://recorder.maricopa.gov/electionresults/ (click on
         ArizonaExportByPrecinct_110320.txt)
     • Apache County was also included but it was copied from a PDF from the county
         office and the results are not certified

Processing of the Data
The CSV files are processed by opening the file into excel and using the Text to Column
command to put each piece of data into its own cell.
The Fixed file length files are basically all the fields put together in one long string. A file
is provided in the Arizona Secretary of State site that provides the legend to break it into
the fields. We wrote a spreadsheet that imported each field from the string block into a
cell using the legend.
Using either method above, once all the fields were in a single sheet inside the
spreadsheet, we sorted the spreadsheet based on the contest or race field first, then on
the field with the politician’s name or id second, and finally the precinct. We could copy
from this list all the registered voters and ballots cast ordered by precinct. We put those
two groups of data into their own sheets inside the spreadsheet. We then pulled the
data from those two sheets into a final sheet.
Once that data was formatted properly, it was copied and pasted into the comprehensive
document.

Legal Background of Pima County
We found the following blog of a person who was irate at the lack of professionalism in
the 2012 election cycle. https://fatallyflawedelections.blogspot.com/2012/08/arizona-
election-fraud-pima-county.html . This blog post has the following line: “Facts are, Pima
County election process – a process involving election software the county has already
admitted and situated in early cases (we won) as “fatally flawed” in a county that
produced one of the most visibly hacked elections the country has ever seen.” The
author of the article seems to be John Brakey, co-founder of
https://www.auditelectionsusa.org/team/ and can be contacted on this page:
https://www.auditelectionsusa.org/contact/.

SOURCES OF DATA:
            Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 42 of 69




Name                URL

Arizona Report      https://datascience-work-product.nyc3.digitaloceanspaces.com/Arizona-Package-
Readme              sleepingbeauty%237089/Arizona_report_readme.docx

Pima County         https://datascience-work-product.nyc3.digitaloceanspaces.com/Arizona-Package-
Details             sleepingbeauty%237089/Pima_county_detailed.xlsx

Arizona             https://datascience-work-product.nyc3.digitaloceanspaces.com/Arizona-Package-
Precincts           sleepingbeauty%237089/Report_of_AZ_precincts.xlsx
Report



       Arizona Time Series Analysis By: ASOG

       Summary:
       Overall, based on the data examined, there is evidence of vote count manipulation,
       strong statistical suggestion of fraud, and very strong statistical evidence that
       algorithms were involved in the released vote counts.

       Data source:
       Edison Research via the New York Times website

       Figure 1




       The cumulative spread in percentage between Trump and Biden at any point in time during the vote
       counting is shown in this graph, where Trump is positive percentage.
       In other words, a point on the line in this graph represents which candidate is in the lead at any point in
    Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 43 of 69



time, and by how much. Movement of the line in this graph indicates change in the magnitude a candidate
is winning by.

If the line slopes up, the votes are moving in a direction that favors Trump. If the line slopes down, the
votes are moving in a direction that favors Biden.

Figure 2




The total accumulated votes counted at any point in time for each candidate is represented in this graph.
Red is Trump. Blue is Biden.

Figure 3




Each bar on this graph represents what percentage of the votes submitted in each batch went towards a
candidate, where Trump is positive and Biden is negative.
    Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 44 of 69



Analysis:

There are multiple highly anomalous features in these visualizations of the US 2020 General Election vote
count data.

Firstly, I will explain the context of the lower graphs and analyze. Every batch of vote counts released
represents various groups of people and their votes. These groups of people’s votes can be expected to
have variance, even if multiple batches were produced out of the same geographic area. There is also not a
defined order of geographic areas released, so we can expect to see variance there too. What we see in the
lower graphs instead of all expected noise are easily distinguishable trends, which are realistically
improbable.


When the apparent trends we see pervade through the entirety of a graph, the statistical probability of
that occurring approaches zero, and that is what we see in all five of these graphs. The observation of these
trends not only strongly suggests fraud, but also suggests automated and algorithmic tampering of vote
counts. The blue bars in Figure 3 indicate the probable algorithmically generated vote count releases.

The two spots labeled with the letter E show the vote counts being drastically changed up and down which
is clear evidence of manipulation unless sound explanations are given.

All five graphs show a pattern of events that strongly indicate fraud occurring at the areas labeled with A, C,
and D. There is a mechanical correlation between the suspected algorithmically generated vote count
releases and the relative difference between the line in the upper graphs and zero (an intersection with the
line at y=0 in the upper graph indicates a change in which candidate is leading). Furthermore, as soon as
the line in the upper graphs intersect with y=0, the algorithmically generated vote count releases switch to
the opposing side (D) - possibly to either maintain or eek in a Biden victory. The vertical lines at each place
labeled with the letter C help to show that correlation.

The places on these charts labeled with the letter B consistently show relatively enormous vote count
batches at the last minute in favor of Biden, which all almost exactly bring the difference in votes between
Trump and Biden to zero, following hefty Trump leads.

Lastly, and importantly, we will address the areas of the charts labeled with the letter D. Once the majority
of apparent real and organic votes ceased to be counted, we are left with large swaths of released vote
counts that repeatedly have the same exact percentage of votes in each release going to Biden. By exact,
we mean exact. That is until stray batches of apparent organic votes are released, and then the percentage
of votes in each release from the apparent algorithmically generated vote counts going to Biden seem to
adjust slightly to account for the change, which then continue to repeat in each release, until the next stray
organic batch, and the cycle repeats. It is difficult to come up with a realistic scenario where this described
phenomenon is not the result of an algorithm behind the scenes.
    Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 45 of 69




Pima Cluster Analysis By: ASOG
A cluster analysis of Pima County, AZ, vote count data.

A data set of six features was used. It includes the vote counts for the Republican and Democratic parties in
the presidential, senate, and congress races. Only vote percentages were used for clustering. We chose the
DBSCAN algorithm to cluster as it is able to detect outliers in the data set.

The clustering results are shown in Figure 1 (attached). The reachability plot at the top shows the "city
block" distance between each precinct in the feature space. And the middle and bottom rows show the
distribution of vote % for both Trump and Biden for cluster precincts and the outliers, respectively. On
comparison between the two, the outlier precincts contain an extraordinarily high vote percentages to the
Democrats in the Senate and Congress races.

An attempt was made to compare historical election results in Pima county. Unfortunately, gerrymandering
has occurred after the 2016 election which made a direct precinct to precinct comparison between the two
elections difficult. Furthermore, compared to other states, Arizona contain a very few number of precincts
which makes it difficult to infer on Pima county, see Figure 2.
    Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 46 of 69



Figure 1
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 47 of 69




Figure 2




12. The resumes of several key team members involved in the preparation of my
affidavit and my response to Dr. Reddon are attached. With the exception of
Professor Kevin M. Henson (deceased), I have shielded their names for their own
protection and to maintain their operational effectiveness.
  Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 48 of 69




                                    ATTACHMENTS:

1) Antrim Co. MI Report V 1.7
   ASOG Forensics Report on Central Lake Township in Antrim Michigan

   Report Date 11/29/2020
   Report Version 1.4

   On 11/27/2020 the ASOG forensics team visited Central Lake Township in Antrim Michigan
   on behalf of a local lawsuit filed by Michigan attorney Robert Marsh.

   The clerk of Central Lake Township – at around 10:30am – Ms. Judith L. Kosloski, presented
   to us “two separate paper totals tape” from Tabulator ID 2.

   One dated “Poll Opened Nov. 03/2020 06:38:48” (Roll 1)
   Another dated “Poll Opened Nov. 06/2020 09:21:58” (Roll 2)

   We were then told by her that on November 5, 2020, Ms. Kosloski was notified by Connie
   Wing of the County Clerk’s Office and asked to bring the tabulator and ballots to the County
   Clerk’s office for re-tabulation. They ran the ballots and printed “Roll 2”. She noticed a
   difference in the votes and brought it up to the clerk, but canvasing still occurred, and her
   objections were not addressed.

   Our team analyzed both rolls and compared the results.

   Roll 1 had 1,494 total votes
   Roll 2 had 1,491 votes (Roll 2 had 3 less ballots because 3 ballots were damaged in the
   process.)

   “Statement of Votes Cast from Antrim” shows that only 1,491 votes were counted, and the 3
   ballots that were damaged were not entered into final results.

   Ms. Kosloski stated that she and her assistant manually refilled out the three ballots, curing
   them, and ran them through the ballot counting system - but the final numbers do not reflect
   the inclusion of those 3 damaged ballots.

   http://www.antrimcounty.org/downloads/official_results_2nd_amended.pdf
   Source: http://www.antrimcounty.org/elections.asp

   In comparing the numbers on both rolls, we estimate 1,474 votes changed across the two
   rolls, between the first and the second time the exact same ballots were run through the
   County Clerk’s vote counting machine - which is almost the same number of voters that voted
   in total.

   The five most significatn changes in vote totals are in the screenshots below:

   • On Election night, Trump received 566 votes, Biden received 340. On the recount, Trump
   had 1 less vote at 565 while Biden was unchanged at 340. This is particularly odd since 3
   votes less were tabulated. So potentially Trump could have lost between 3 and 4 votes
   overall on a very small sample – but that did not happen.
Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 49 of 69




•   A Proposed Initiated Ordinance to Authorize One (1) Marihuana (sic) Retailer
Establishment Within the Village of Central Lake (1). – On election night, it was a tie vote.
Then, on the recount, when 3 ballots were not counted, the proposal passed with 1 vote
being removed from the No vote.
Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 50 of 69




• For the School Board Member for Central Lake Schools (3) there were 742 votes added to
this vote total. Since multiple people were elected, this did not change the result of both
candidates being elected, but you do see a change in who had more votes. If it were a single
person election, this would have changed the outcome, but this goes to the fact that votes
can be and were changed during the second machine counting.




• For the School Board Member for Ellsworth Schools (2) it shows 657 votes being
removed from this election. In this case, only 3 people who were eligible to vote actually
voted. Since there were 2 votes allowed for each voter to cast, the recount is correct to have
6 votes. But on election night, there is a major calculation issue:




•   In State Proposal 20-1 (1), there is a major change in votes in this category.

Proposal 1 is a fairly technical and complicated proposed amendment to the Michigan
Constitution to change the disposition and allowable uses of future revenue generated from
oil and gas bonuses, rentals and royalties from state-owned land. There were 774 votes for
YES during the election, to 1,083 votes for YES on the recount.
Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 51 of 69



Information about the proposal: https://crcmich.org/publications/statewide-ballot-proposal-20-
1-michigan-natural-resources-trust-fund




Process

Our team interviewed Ms. Kosloski on the process of tabulation and how the system works.

Essentially, the Township Clerk is given two Compact Flash Cards and a Security Key. One
CF card (also known as ISD Card) goes into the “ADMINISTRATOR” in the “CF CARD 2”
Slot and the other in the “POLL WORKER” in the “CF CARD 1” Slot. The security key is
used on the “SECURITY KEY” connector on top.

Pre-election, Ms. Kosloski was given the cards by the County Clerk’s office. The County
Clerk is Sheryl Guy.

Once the printed ballots are hand-marked by voters, they are run through the machine. At the
close of the polls, they run the totals on the print and bring the two CF Cards and security key
back to the County Clerk for loading into the server. The cards and keys are not given back
to the Township Clerk – these essential technical data sources for the Townships are
thereafter held by the County Clerk.
                th
On November 6 , at the request of the County Clerk, and with no explanation, Ms. Kosloski
was told to bring the tabulator serial number AAFAJHX0226 and sealed ballots to the Country
Clerk’s office. There, she was presented with two CF Cards and a security key. Then, they
re-ran the original election day ballots. During this process, 3 ballots were damaged and not
tabulated on the “Roll 2” results. Again, under the oversight of the canvassing board, Ms.
Kowloski cured those ballots, and re-ran them, but they appear to have not been counted in
the final vote totals.

Conclusion

The ASOG forensics team believes that a software change loaded into Tabulator ID 2 on
November 6th did occur, and this caused the vote totals to change. The change happened
on the Tabulator unit, but did so using software configurations from the Country Clerk. The
Clear Lake Township Clerk Ms. Kosloski has never been told why they needed to re-tabulate
the ballots.
  Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 52 of 69



  The forensics team would like access to the CF Cards and Security Key for Roll 1 and the CF
  Cards and Security Key for Roll 2. We also request unrestricted access to the machine that
  programs the CF Cards, which we believe is called the “Election Event Designer” software of
  Dominion Democracy Suite – or like-software that was used to program these CF Cards.

  We do not believe that the Secretary of State report addresses this, and states the issue at
  the time was not on the printed totals tape. The Secretary even states “Because the Clerk
  correctly updated the media drives for the tabulators with changes to races, and because the
  other tabulators did not have changes to races, all tabulators counted ballots correctly.” This
  is not the case.

  We believe this directly contradicts the Sectary of State fact check document. (Link below.)

  November 7, 2020 Isolated User Error in Antrim County Does Not Affect Election Results,
  Has no Impact on Other Counties or States - Jocelyn Benson – Secretary of State of
  Michigan
  https://www.michigan.gov/documents/sos/Antrim_Fact_Check_707197_7.pdf

  Excerpt from document:
  “These errors can always be identified and corrected because every tabulator prints a paper
  totals tape showing how the ballots for each race were counted. After discovering the error in
  reporting the unofficial results, the clerk worked diligently to report correct unofficial results by
  reviewing the printed totals tape on each tabulator and hand-entering the results for each
  race, for each precinct in the county. Again, all ballots were properly tabulated. The user error
  affected only how the results from the tabulators communicated with the election
  management system for unofficial reporting.

  Even if the error had not been noticed and quickly fixed, it would have been caught and
  identified during the county canvass when printed totals tapes are reviewed. This was an
  isolated error, there is no evidence this user error occurred elsewhere in the state, and if it did
  it would be caught during county canvasses, which are conducted by bipartisan boards of
  county canvassers.”


  Summary

  If this had been a user setup issue, then the test ballots they run to verify the results they get
  by comparing them with the test matrix should have caught that. When they made the
  software change that that used to tabulate the 11/6/20 re-run, there should be a log of the
  test ballots run through the system and verified against the test matrix. This alone might not
  show fraud, but it is a crucial part of the software configuration validation process and
  apparently was not done.

  We believe to a reasonable degree of professional certainty that this shows fraud and that
  vote changing at the local tabulator level has occurred due to a software change. This small
  sample amplified in a large population area would have major results. Without the
  explanation of why there was a re-tabulation, why the issue of numbers being off to a
  significant degree when a vote change was noted, and no further investigation occurred –
  and when 3 ballots were removed from the totals that changed the final outcome of one
  proposal, constitutes a definitive indication of fraud.


2. RESUME OF PROFESSOR KEVIN M. HENSON – deceased

                   Professor Kevin M. Henson (deceased 11/19)
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 53 of 69




             Chief Scientist and Director of Digital Forensics - ASOG

Experience:
Allied Special Operations Group, Chief Scientist and Director of Digital Forensics
North Central Texas College, Professor Cyber Security
North Texas Crime Commission, Cyber Crime Committee, Chairman Threat
Innovation Working group
Cyber Future Foundation, Director of Education
Cyber Defense Labs, Founder, Deputy Director
Accretive Solutions, National Security Team
Asier Technology Corporation, Founder, Chief Scientist
Internet on the Go, Security Manager
HBS Systems, Security Designer
Stream International, Security management, CompuServe, HP
Superconducting Super Collider, Research Scientist

Security Status: Clearance Active at time of death

Digital Forensics
Hardware Forensics and root cause analysis: Hard drives, embedded systems,
SCADA device      Internet of thing, mobile electronics, vehicle electronics
Memory Forensic: DUMP-IT, Redline, Volatility, Rubber Ducky, MacPmem,
Memorize, SDL
Network Forensics: Wireshark, Xplico, Snort, Snuffle, Packet Squirrel, LAN Turtle,
Kali, SAINT
Mobile Forensics iOS, Android, Windows, Accessdata MPE, Celebrite, MPE,
Autopsy, Sleuthkit, and other mobile forensic tools with physical and logical manual
extraction of data and recovery
Drive Forensics: Access Data FTK, Encase Kali, SAINT, Samurai, Axiom, REMNUX,
Paladin

Cyber Security
Hardware: Engineering knowledge of desktops and embedded platforms,
switches, routers, firewall appliances, crypto boxes, compression devices, sensors.
Operating Systems: Macintosh, Windows (all), CPM, UNIX (SUN, NeXT), Linux (20
versions)

Programming Languages:
C, C++, C#, ANSI C, JAVA, ADA, MODBUS, Profobus, FieldBus, embedded systems,
(various scripting languages). FORTRAN, V BASIC, Pascal, Several Forms of
assembly,

Databases:
SQL Queries, Ontologies, knowledge architectures, search technologies, user
interfaces, cyber craft.
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 54 of 69




Classes Authored and Taught:
   • ITNW 1313 - COMPUTER VIRTUALIZATION, hands on class teaching type 1
      and 2 virtualization, cloud computing, Enterprise level security and related
      topics taught in 15 weekly labs.
   • ITSY 1342 - INFORMATION TECH SECURITY, introductory cryptography,
      physical security, social engineering and related introductory topics in 15
      hands on labs.
   • ITSY 2300 - OPERATING SYSTEM SECURITY, a practical class in the
      methods used to breach, Window, Linux, Mac and other operating systems,
      both at the work station and network levels. Using the lates Hak5 Tools,
   • ITSY 2301 - FIREWALLS AND NETWORK SECURITY, a comprehensive
      class were student construct and deploy a variety of firewalls and IDS/IPS
      systems
   • ITSY 2330 - INTRUSION DETECTION, A competitive class were students
      conduct Red/Blue Team operations in real time, in a CTF safe lab
      environment.
   • ITSY 2342 - INCIDENT RESPONSE AND HANDLING, Step by step work
      through of realistic cyber disasters and how to respond to them with the
      latest tools and techniques.
   • ITSY 2343 - COMPUTER SYSTEM FORENSICS, An advanced class that
      practices, Memory, Network, Mobil, Hard-drive and other areas of forensics
      analysis with a variety of multi platform tools.
   • ITSY 2359 - SECURITY ASSESSMENT AND AUDITING, This hands on class
      prepares student sot do compliance auditing against a variety of frameworks.
   • ITSY 2445 - NETWORK DEFENSE AND COUNTERMEASURE, This is the
      capstone class that brings all practical areas of security together so student
      can start walking the walk of a cyber security professional

Software:     All versions and components of Microsoft Office, Project and Visio
Special:      Developed, advanced, secure communication and collaboration
software
Security:     Nessus, SAINT, and many other testing and penetration tools.
Cloud:        Virtual Box, VMWare, HyperV, Xem, ESXI, Citrix, AWS, AZURE, G-
Sphere
Graphical:    CAD/Modeling systems, TrueSpace, Adobe Photo Shop / Illustrator

Security Skills :     Surveillance / Counter surveillance, physical security, network
security
Intrusion detection, secure channels, encrypted communications, network security
assessment methodology, information warfare, effects based operations

Awards
North Texas Crime Commission, Chairman Award Cyber Crime Fighter of the Year
2013
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 55 of 69




Nominated, Cyber Security Excellence Award, Educator of the Year, 2016

Experience
Allied Special Operations Group
Network security, evaluation and testing for various critical infrastructure &
defense related companies while working for Cyber Defense labs. Member of
Election Fraud Task Force. Particular focus on Supervisory Control and Data
Acquisition (SCADA) systems. Extensive PI work and Forensic investigations,
(particularly of Foreign Nationals)

Cyber Defense Labs Founder
Significant experience in cryptography, information security and information
processing. Have working knowledge of applied physics electrical and mechanical
engineering, biometrics, cryptography, PKI, web apps and data warehousing. Have
worked in penetration testing, vulnerability assessment, system audit, and social
engineering.
   •   Network security, evaluation and testing for various critical infrastructure & defense
       related companies while working for Cyber Defense labs.
   •   Developed 160 hour (4 week) Cyber Defense Camp for high school students, going into
       its third year.
   •   Helped design new security and encryption standards for nation critical infrastructure
       (SCADA) while working on contract for DHS-ARPA and with the Gas Technology
       Institute (GTI)
   •   Invented low latency integrated data & video compression and encryption hardware for
       Missile Defense Agency (MDA
   •   Developed roadmap to integrate 42 separate technologies and companies that would
       eventual form the Collaboration Gateway Architecture, while working for the Air Force
       Research labs (AFRL)
   •   Developed, advanced high speed streaming encryption and authentication technologies
       for various clients
   •   Developed “Big Data” simulation for Super Conducting Super Collider
   •   Developed automated tools for correlating ground based sensors for use in battlefield and
       homeland security applications.
   •   Defensive SCADA Technologies, for Critical Infrastructure
   •   Created Threat Models for National Critical Infrastructure
   •   Mapped Strategic Attack Vectors.
   •   Developed mobile distributed NBC survey interface
   •   Designed Advance multilevel collaboration and data abstractions tools
   •   Designed users interfaces for advanced encryption and data sharing applications
   •   Designed intuitive user interfaces for multi-level encrypted web creation technology.
   •   Designed defensive autonomous agent tasking application
   •   Developed intellectual property for modular / portable gas to liquid fuels system, with
       emphasis on production engineering for mass production.

Accretive Solutions security scientist
    Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 56 of 69




Conducted in-depth security analysis in large Natural Gas SCADA network and
designed detailed remediation plan. Worked on fraud detection, digital forensics,
data recovery and incident response.


Asier Technology Corporation

Served as principal investigator on research projects for the US Army, DHS, AFRL,
MDA, ONR and others. Experienced in, cryptography / data security, image and data
compression, SCADA systems and RF. Significant experience in government
contracting and management of research projects. Invented new technology for
security/intelligence related problems.

Lead interdisciplinary team to develop security related technologies and
applications focusing on multi-level security and clandestine information sharing.
Used agile development methods to designed low powered security technologies for
embedded sensor, and network devices.

Served as principal investigator (Lead System Engineer) and overall manager on the
following R&D projects
• Office of the Secretary of Defense / Air Force Research Labs (OSD/AFRL)
    o New Approaches to sharing data across multiple security domains.
    o Produced a working roadmap for integration of multi-level security
       collaboration technologies from 42 companies, and a road map for
       technology insertion into CONOPS.

•   Office of Naval research (ONR)
    o Programmed multilevel security for collaboration tools, for web based
        applications.

•   Missile Defense Agency (MDA)
    o Designed Authentication for Agent-Based Security Systems.
    o Integrated Data Compression and Security Algorithms.
     § Achieved 50% increase in available telemetry bandwidth.
     § Real-time embedded system designed, built and tested ahead of schedule
     § Combined inputs for telemetry and video links into fast synchronous feed
     § Integrated with existing ground station infrastructure

•   Department of Homeland Security Advance Research Projects Administration
    (HS-ARPA)
    o Advanced Secure, Supervisory Control and Data Acquisition (SCADA) and
       Related Distributed Control Systems (DCS), for management of critical
       infrastructure.
    o Produced the first encrypted serial MODBUS communications for AGA-12
           standard
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 57 of 69




Internal Research and Development (IRAD) Asier Technology
• Multi Level Secure web based systems, incorporating biometrics
• Secure collaboration over ad-hoc wireless networks.
• Remote agent authentication for distributed networks.
• Researched secure communication for distributed, micro wireless sensors
• Networked low cost mobile radiation detectors and agent based reporting
    systems for them
• Optical shared memory for processor interconnection.

University Of Texas at Dallas, 95-2002
Worked in physical measurements lab, electronics lab, optics lab and did proposal
and 3D visualization support for UTD Space Sciences Institute. Was also conducting
my own research into advanced cryptography which lead to the formation of Asier
Technology in 2000.


Investigator Special Optics   Sept 1993 June 1995 University of Texas at Arlington

Worked on diverse problems related to optical and particle physics. Maintained
computer network and data gathering devices for laboratory operations.
   • Worked in positron annihilation lifetime studies, and cosmic ray detector
      experiments.
   • Helped design visualization system for 3d Magnetic Spin Domain Imager
   • Characterization of human ocular lenses (with Dr. Shacker) and investigation
      of the long term physiological effects of surgical vision correction
   • Worked with Dr. Truman Black on special problems involving diffraction
      in the microwave spectrum and synthetic wave front reconstruction as
      well as solid state crystalline holography.

RESEARCHER, SUPER CONDUCTING SUPER COLLIDER, May, 1993 to cancellation Sept.,
1993
Designed and refined the simulation software used to calibrate the magnetic testing
and particle detecting equipment. Liaison between physicists and programmers.
Extensive lab work with cryogenic and particle detector systems. Significant C
programming and mathematical analysis led to improvements in detection systems.
      • Worked with advanced Neutron, Hadron, Boson, and Gamma detection
      systems
      • Significant lab experience with high field magnetic and vacuum systems
      • Real work experience in lab safety and management procedures.
          Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 58 of 69




    Education:

    University of Texas at Dallas BS, Applied Physics, minor in mathematics 2002

    PROFESSIONAL ORGANIZATIONS

    Infarguard partnership between the FBI and private security professionals to
    secure critical infrastructure
    American Institute of Aeronautics and Astronautics
    Process Control Systems Forum (PCSF) organization to design and implement
    security for national critical infrastructure

Selected Issued Patents for Professor Kevin M. Henson:
    1.    Data Encryption System, Patent No. 6,950,518, Issued 9/27/2005, Country ID: US
    2.    Data Encryption Methodology, Patent No. 7,003,108, Issued 2/21/2006, Country ID: US
    3.    Data Decryption System, Patent No. 7,016,497, Issued 3/21/2006, Country ID: US
    4.    Data Decryption Methodology, Patent No. 6,996,234, Issued 2/7/2006, Country ID: US
    5.    Key Matrix System, Patent No. 7,016,493, Issued 3/21/2006, Country ID: US
    6.    Managing telemetry bandwidth and security , Patent No 8,184,691 Issued 5/22/2012, Country ID:
          US
    7.    Method, system and process for data encryption and transmission, 7,844,813, Issued 11/30/2010
    8.    Encrypting a plaintext message with authentication, Patent No. 7,715,553 Issued 5/11/2010
    9.    Key Matrix Methodology Serial Number, 09/796,964, Status: Pending, Country ID: US
    10.   Data Encryption System, Serial No. US01/40737, Status: Pending, Country ID: WO
    11.   Data Encryption System, Patent No. 2,437,500, Issued 2/21/2006, Country ID: CA
    12.   Data Encryption System, Patent No. 1410588, Status: Issued 7/20/2005, Country ID: EP
    13.   Data Encryption System, Serial No. 2001259860, Status: Pending, Country ID: AU
    14.   Data Encryption System using Key Matrix, Serial No. 05014960.8, EP 1 619 820
    15.   Data Encryption System Using Key Matrix, Application No. 03808233.3, Status: Pending, Country
          ID: EP
    16.   Data Encryption System, Patent No. 1410558, Status: Issued 7/20/2005, Country ID: GB
    17.   Data Encryption System, Patent No. 1410558, Status: Issued 7/20/2005, Country ID: DE
    18.   Data Encryption System, Patent No. 1410558, Status: Issued 7/20/2005, Country ID: IE

    Selected: Papers, Presentations and Conference Appearances
          •   “Guest Instructor, SMU Master Program Advances Network Security” 2018
          •   “International Cryptography and Quantum Computing Conference” 2018
          •   Guest Instructor SMU “Cyber Day” Mobile Forensics with Linux
          •   “Forensics for Prosecutors Seminar on Cyber Security” 2017
          •   “Guest Instructor, UTD Forensic analysis” 2017
          •   “ISSA International Conference, Silicon Valley 2016
          •   “The Future of Cyber Crime” Cyber Future Foundation 2015
          •   Wrote / Directed and Ran Summer Cyber program (4 weeks 8 hours a day) for the
              NSA at UTD 2013-2016
          •   “UML Threat Modeling of SCADA Systems”, No Magic World Conference 2013
          •    “Computer Crime and Prevention”, Junior League of Dallas 2012
          •   “SCADA Security, and Advance Persistent Threats”, Innotech, Dallas 2012
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 59 of 69




   •   “Corporate Espionage: Secrets for Sale”, North Texas Crime Commission Lecture
       Series 2011
   •   “Hacking SCADA: Our Infrastructure at Risk”, InfraGard Dallas 2010
   •   “RFID Insecurity the next attack vector? “ UTD Home Stars Lecture Series 2008
   •   “Threat modeling”, SANS Institute 2007
   •   “Integrated Encrypted Security For Legacy SCADA Networks”. DHS
       Publication 2006
   •   “Telemetry Bandwidth Management and Security”, 2006 International Missile
       Defense Conference D.C.
   •   “Integrated Compression and Encryption”, MDA Press 2005
   •   “Message Authentication for Agent-Based Systems”, MDA Press 2005
   •   “Mobile Collaboration in Multi-Security-Level Domains”, Office of Naval
       Research 2004
   •   “Non-Deterministic Cryptography, an Answer to quantum Cryptanalysis”. 2003
   •   “Cyber Terrorism, Enemy Unseen”, IEEE Sept 11, 2001



3. RESUME OF SOURCE 1

SOURCE 1 – Ex-VP of Cyber Operations - Member of Election Fraud Task Force -
                                  ASOG

Pre-teen hack into Fort Sam Houston’s Main Frame in San Antonio, TX, received FBI
    warning
Served in United State Marine Corps - 2 years
Worked as a CAD design engineer in San Antonio - 6 years
Served in United States Army - 6 years
    17th Field Artillery Brigade with 2 combat tours, Iraq as a point gunner for a
    convoy security operation and in Afghanistan as Point gunner, mechanic and
    electronic technician in a Route Clearance package operating in RC East.
Cyber Security College 2014
While in the Army operated independently to penetrate Hacker groups hunting
    cyber terrorists and gaining informants for passing intelligence up to the US IC.
    Including:
    • ISIS
    • Anonymous,
    • Red Cult,
    • AnonGhost and
    • others
8 reports that became part of the Presidential Intelligence briefing.
Assisted in gathering intel that lead to the take down of ISIS members including:
    v Junaid Hussain,
    v Fadel Ahmed Abdullah al-Hiyali AKA Abu Muslim Al-Turkmani
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 60 of 69




   v assisting with stopping planned terror attacks in countries including
       Ø       Belgium,
       Ø       Georgia,
       Ø       Russia,
       Ø       France and
       Ø       US.
Assisted in foiling cyber operations against
   • US,
   • Israel,
   • Russia, and
   • Europe.
Designing computer systems using Field Programmable Gate Arrays and Field
   Programmable Frequency modulators coupled with off the shelf micro
   electronics like Arduino and Raspberry Pis to assist in EW operations.
Working to reinvent binary systems and streamline communications at the
   processor level for aid in encryption dominance.


4. RESUME OF SOURCE 2

SOURCE 2 - Applied Mathematician, Computer Programmer, and Logistician –
               Member of Election Fraud Task Force - ASOG

Worked as an applied mathematician/computer programming for lab associated
  with the US National Nuclear Security Administration (NNSA) covering the
  interdisciplinary field with a focus on problems in the nuclear and space
  research programs area.

Areas of Expertise:
 • Designing and analyzing complex algorithms
 • Expressing difficult cryptographic problems in terms of mathematics
 • Appling work to find a solution or demonstrating that a solution cannot be found,
   given certain computational limitations and reasonable time limits

Provided direction, analytics and coordination of various DoD/USIC supplychains to
   include programming of automated procurement, inventory management, and
   other supply chain planning and management systems.

Computer programming:
• Python
• C++
•C
• Perl
• Java
• Machine Languages:
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 61 of 69




    IBM 360/370
    Unisys mainframes
• Microcode:
    Intel
    IBM
    Unisys V
• Assembler
    Intel
    IBM
    Unisys Main and V
• CICS: IBM
• Databases:
    VSAM
    IMS
    DB2

Previous Employers (US) in no chronological order
      • US Navy
      • Sandia Labs (Honeywell)
      • Department of Defense/USIC
      • Sperry Univac
      • Center of Strategic and International Studies (CSIS)
      • Communication Corporation of America

Education:
      University of North Texas. BS, Cyber Security
      North Central Texas College. Computer Science & Cyber Security
      CCI Training Institute. Computer Science
      US Navy TRADOC. Electronics

Continuing Adult & Professional Education:
      Southern Methodist University. Lyle School of Engineering & Applied
         Sciences
      Southern Methodist University. Cox School of Business



5. RESUME OF SOURCE 3

SOURCE 3 – DIRECTOR OF PENETRATION TESTING OPERATIONS

Objective
Highly skilled and innovative security analyst seeking to work collaboratively to
develop and implement security policy, best practices methodology, and timely
incidence response/disaster recovery reporting.
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 62 of 69




Competencies Linux and UNIX
Debian Family (Ubuntu, Kali, Mint) ● Redhat Family (Redhat, Fedora, Cent OS) ●
SUSE Family (SUSE, Open SUSE, Slackware) ● Advanced Families (Arch, Gentoo,
Linux from scratch) ● Deep understanding of Linux internals ● MacOS/OSX ●
FreeBSD ● OpenBSD
IDS – Intrusion Detection Systems
Snort – with automation tools ● Suricata ● Tiger ● Samhain ● OSSEC HIDS
Vulnerability Scanning / Assessment
Nmap ● Open VAS ● Nessus ● Core Impact ● Nexpose ● Saint ● OS SIMS ● Sguil ●
Honeyd
Firewalls
IP Cop ● IP Tables ● PF ● PF Sense ● CISCO ASA ● Alien Valt ● Job Related Skills
• Provided expertise on IT-Security policies and guidelines, best practice
approaches and solutions for compliance
• Developed detailed recommendations for mitigating findings and process
       improvement projects
• Validated and tracked security breach
• Documented results and presented findings to technical staff and management
       matching their skill level

• Assisted with planning and execution of domain integration, user account, and e-
       mail migration
• Reviewed user accounts and access on a monthly basis to ensure regulatory and
       corporate compliance
• Adhered to and enforced corporate policies regarding network security, data, and
       software usage
• Created, modified, and disabled user accounts base on authorized forms
• Acted as a liaison between various departmental groups on information security
       related topics
• Audited systems based on industry security standards
• Collaborated in teams of technical and non-technical experts
Experience
Senior Security Engineer ● Redacted              Mar 2013 - July 2020
Lead Pentester ● Self-employed ● Texas           Mar 2010 - Present
Contract InfoSec Analyst ● Redacted              Jan 2015 - Dec 2017
Network Administrator ● Redacted                 Dec 2017 - Apr 2020
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 63 of 69




6. RESUME OF SOURCE 4

SOURCE 4 - OPEN SOURCE INTELLIGENCE OFFICER – Allied Security
Operations Group

INTELLIGENCE ANALYST
Trained intelligence analyst with over 10 years professional experience conducting
civil and criminal investigations. Transform raw data into actionable intelligence by
utilizing modern reporting tools and data visualization techniques. Leverage
open/closed source intelligence to research, analyze and extract decision-useful
information to create comprehensive behavior, reputation and threat assessments
for individuals and entities.

AREAS OF EXPERTISE
        Open/Closed Source Intelligence                      Intelligence
                                                         Systems/Databases
              Threat Assessments                          Data Analysis and
                                                            Visualization
          Due Diligence Analysis and                    Creating/Filing Court
                  Reporting                                    Exhibits
           Criminal Investigations                     Indexed/Non-Indexed
                                                            Web Queries

                  PROFESSIONAL EXPERIENCE Previous to ASOG

TheAkeeli Group, Houston1 TX       I
  SR, INTELLIGENCE ANALYST
  Provide extensive behavior, lifestyle and reputation assessments for
  corporate clients. Perform due diligence analysis and social link analysis
  using open source collection methodologies.
  • Conduct in-depth investigations of individuals, and corporations using
     OSINT techniques, proprietary databases, analyst software, and data
     visualization software; Utilize link analysis to provide actionable
     intelligence analyses for clients.
  • Develop and execute OSINT, digital vulnerability and cyber security
      training for C-suite executives.
  • Domestic and global investigations that gather unique data going beyond
      traditional searches, exploiting
      metadata, postings that are tangential to the ultimate subject of inquiry
      and data sets not indexed by traditional
      search engines.
  • Utilize intelligence sources include the deep web, dark web, social
      media sites, news organizations, proprietary databases, .and private
      investigative databases.
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 64 of 69




Social Surveillance, Houston, TX I
   FOUNDER AND SR. INTELLIGENCE ANALYST
   Launched a social media and investigative consultancy for professional
   sports franchises. Provide specialized investigations and training to meet the
   growing need for enhanced due diligence using Open Source Intelligence.
   Licensed training school #Y05219201 (TX); Licensed Private Investigator
   #00352311 (TX).
   •   Conduct in-depth investigations of individuals, corporations, and
       criminal enterprises using OSINT techniques, closed-source databases,
       and analyst software; Utilize link analysis software to provide
       actionable intelligence reports for clients; Licensed Investigation
       Agency.
  •   Develop and execute OSINT training courses and cyber security
      training for law enforcement, executive protection agencies, and
      business leaders.
  •   Consult for NFL teams on issues concerning security', privacy, and
      reputation management.
  •   Monitor and analyze a broad range of social media platforms for
      threats and/or changes in public sentiment pertaining to events,
      organizations and/or high-profile individuals.

North Central Texas Fusion Center, M cKinney, TX
  INTELLIGENCE ANALYST
  Served as an Intelligence Analyst and supported the Collin County Sheriff’s
  Office Crimes Against Children Taskforce with investigation and
  prosecution of sex crimes and the planning and development of
  intelligence reports and products.

 KinaCounty -Prosecutor's Office, Seattle,WA
 LEGAL SPECIALIST                                 I
 Served as Legal Specialist Ill within the King County Prosecutor’s Office,
 managed junior analysts as head of the Sexually Violent Predators division of
 Criminal Justice Internship at King County Prosecutor's Office.
 • Led four staff interns with full responsibility for onbjo1arding, managing
    and training and supervision of day-to-day wort< and execution of long-
    term projects
 • Managed and analyzed confidential materials include victim data,
    surveillance, criminal histories, and police
    evidence; searched for and tracked witnesses, victims, and offenders across
    the nation
  Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 65 of 69




• Provided Investigative and trial support for nine attorneys and three
  paralegals; assembled briefs and exhibits for
  filings in County Court, Court of Appeals, State Superior Court and Federal
  Courts
• Developed presentation and facilitated training to over 500
  employees on new electronic filing systems and implementation of
  new processes and procedures
• Collaborated with attorneys and paralegals in all phases of
  Sexually Violent Predator Commitment trial preparation,
  from initial investigation to final disposition          .
• Drafted subpoenas, declarations and correspondence ensured compliance
  with Civil Rules of Procedure and
  Local Court Rules; scheduled dispositions, court reporters and testimony
  providers such as Expert Sex Offender Treatment Providers for availabilities
• Compiled thousands of pages of data and evidence (e.g. redacted,
  enhanced and edited surveillance video, interviews and phones
  calls) for relevant case and court file purposes
• Developed innovative ways to incorporate various media
  platforms such as video, phone,maps and analytic software for
  court exhibits and evidence



EDUCATION
 Master of Science (MS) - Justice, Administration and Leadership
 University of Texas,
 Cumulative GPA: 3.9/4.0

 Bachelor of Arts (BA) - Criminal Justice
 University of Washington, Cumulative GPA:
 3.9/ 4.0
 Graduated with Honors, Dean's list (4 times)

TECHNICAL SKILLS
 • Certifications (ICS 100, 200 and 700);
 • Michael Bazzel Open Source Intelligence Systems Training Certificate.
 • Thomson Reuters CLEAR investigative research and risk management
   software
 • Transunion TLOxp investigative research and risk management software
 • Maltego and Analyst Software Packages (Analyze intelligence and construct
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 66 of 69




   criminal cases);
 • Open Source Intelligence Analysis (Locate targets and build suspect target
   packages from any location)
 • Web-Based Applications (Facebook, LinkedIn, Twitter);
 • Microsoft Office (Microsoft Word, PowerPoint, Excel, Outlook)


7. RESUME OF SOURCE 5


SOURCE 5 – Consulting Internal Audit & Fraud Analysis

EDUCATION
Master of Science, Accounting & Information Mgmt, University of Texas at Dallas
      § High Distinction graduate
      § GPA: 4.00/4.00
Master of Science, Chemical Engineering, University of Maryland, College Park, MD
      § GPA: 4.00/4.00
Bachelor of Science, U.S. Coast Guard Academy, New London, CT
      § With Honors
      § Commissioned, Ensign, U. S. Coast Guard

CAREER EXPERIENCE
Key Performance Initiatives, McKinney, TX
  Owner, President & CEO
      § Management consulting – governance, risk management & compliance
          o Internal Audit
          o Data analytics and statistical analysis
          o Implementation of systematic processes for risk management and
              compliance
          o Performance excellence and process improvement
          o Quality Management training
          o Management of natural resources
      § Provided coaching for chief audit executive for aerospace/defense
          contractor
      § Audimation Integration Partner – implementation of IDEA data analytics
          software
      § Assisted major client with preparing for Malcolm Baldrige National
          Quality Award
      § Delivered 5S training and facilitated implementation workshop for
          manufacturer

KBJ Holdings, LLC
  Manager & Chairman
      • Management of private natural resources holding company.
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 67 of 69




       •   General Partner for KBJ Timber, LTD.

KBJ Timber, LTD.
  Chief Executive Officer
      § Overall responsibility for executive management of private natural
         resources company
              o Manage planning and execution of timber operations
              o Manage oil and gas leases
              o Consolidate, monitor, and report financial performance to
                  General Partner
              o Oversee preparation of annual tax returns
              o Responsible for over $3 million in real, timber, and oil & gas
                  assets
              o Calculate Net Present Value and make recommendations on real
                  estate acquisitions and sale
  Vice President, Operations
      § Responsible for management of operations
              o Manage planning and execution of timber operations
              o Manage oil and gas leases

Elbit Systems of America, LLC (EFW Inc)
   Senior Director, Internal Audit
        § Chief Audit Executive for US Division of Elbit Systems, Ltd.
                o Responsible for internal audit function for all U.S. businesses
                      § Developed & executed annual risk assessment & audit
                          plan.
                      § Coordinated with Israeli counterpart.
                o Provided SOX 404 Assurance support to external auditor
                o Provided advisory insights – government contracting
                   compliance:
                      § Developed a 3 Lines of Defense approach
                      § Developed an internal control
                o Direct report to ESA Audit Committee.
                o Business grew from 300 million to > 700 million.

   Director, Quality Management & Process Improvement
      § Responsible for quality management system for Fort Worth Operations
      § Achieved registration to ISO 9001:2000, AS9100, CMMI – Level 3
      § Implemented Six Sigma methodology
      § Member of Elbit Corporate Quality Leaders Group – setting global
           corporate standards
      § Member of Site Senior Leadership Team
      § Business grew from < $100 million to > $300 million

Trinity Industries, Dallas, TX
  Director of Quality Assurance and Master Black Belt
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 68 of 69




      §   Responsible for quality assurance system for Freight Car Division
      §   Member of division senior leadership team
      §   Led implementation of Six Sigma
      §   Coached Six Sigma teams, achieving over $1 million in annual saving and
          83% reduction in customer-reported defects

John Harland Co., Grapevine, TX
  Director of Quality, Southwest Regional Printing Facility
      § Developed and implemented a process-based quality management
          system
      § Member of Executive Management Team, reporting to Regional General
          Manager.
      § Member of corporate Quality Community that developed quality policy
          and training packages for entire corporation.
      § Implemented performance excellence initiatives that resulted in annual
          savings exceeding $500,000 after 1 year, while improving delivery by
          70% and reducing customer returns by 50%

The Earthgrains Company (Merico, Inc.), Carrollton, TX
   Total Quality Manager, Refrigerated Dough Plant
Developed and implemented first Total Quality Management initiative within the
Refrigerated Dough Division.
       § Team leader for statistically aided design and start up of high-speed
          biscuit line. Actual speed reached 110% of design. Reduced cutter
          variability by 60%. Reduced start up time from 2 weeks to 4 hours.
          Innovative drive positioned cans in less than 20% of tolerance. Annual
          savings exceeded $1.5 million
   Special Projects Manager, Merico General Office
       § Responsible for overseeing the design and installation of a variety of
          facility, production, and management improvements

United States Coast Guard
  Commissioned Officer, retired as Commander (O5)
       § Executive Officer, Marine Safety Office, Port Arthur, TX
       § Assistant to Federal On Scene Coordinator, Exxon Valdez oil spill
       § Chief, Merchant Marine Inspection, Houston, TX
       § Chief, Foreign Vessels Section, USCG Headquarters, Washington, DC
       § Commanding Officer, USCGC Point Divide (WPB-82337)
       § Communications Officer, USCGC Rush (WHEC-723)

HONORS, CREDENTIALS & SOCIETIES
Certified Internal Auditor, IIA
   • William S. Smith Certificate of Honors
Certification in Risk Management Assurance, IIA
Professional Engineer, District of Columbia
Member, Institute of Internal Auditors (IIA)
   Case 2:20-cv-02321-DJH Document 44-1 Filed 12/05/20 Page 69 of 69




   §  Member of Dallas and Fort Worth CAE Roundtables
   §  Industry 4.0 – Rising to the Challenge of Disruptive Technology,
      Audimation Webinar, November 2018
   § Airline Performance Measurement – Data Fusion with IDEA, IDEA
      Innovations Conference, September 2018
   § Implementing Data Analytics, IIA Fort Worth, May 2018
   § Disruptive Technology, Fort Worth CAE Roundtable, February 2018
   § How to Get the Right Data for Your Audit in 3 Easy Steps. Presented:
      AuditNet Webinar – May 2017
   § Accelerating Time to Insights with Data Analytics.
         o Presented: IDEA User Group, Dallas, December 2016.
         o Presented expanded half-day seminar: IIA Fort Worth, October 2016.
         o Recorded Webinar for CaseWare marketing: September 2016
         o Presented: IIA International Conference, July 2016
   § Alias Smith & Jones: Unmasking the Outlaws with IDEA. Presented:
      IIA/UTD Fraud Summit, March 2012 (with Scott Smith)
Senior Member, American Society for Quality (ASQ)
   § Creating New Insights with Data Analytics, ASQ Dallas Lean Six Sigma
      Special Interest Group, May 2018
   § Creating New Insights – Joining Data from Disparate Databases with
      Data Analytics, ASQ Collaboration on Quality in the Space & defense
      Industries, March 2018
   § Accelerating Quality Insights with Data Analytics, ASQ Dallas, February
      2018
   § Hot on the Trail - Software-aided audit method helps detect accounting
      fraud. Six Sigma Forum Magazine, November 2017.
   § Accelerating Your Audit Insights with Data Analytics. Presented to DFW
      ASQ Audit Special Interest Group, May 2017.
   § Partnering in a Global Organization. Presented: American Society for
      Quality Conference on Quality in the Space and Defense Industries, March
      2007
Member, Society of Automotive Engineers (SAE)
Member, Beta Gamma Sigma (business honor society)
Member, Golden Key International Honour Society
Commercial Pilot and Certified Flight Instructor (airplanes, instrument)
Texas Award for Performance Excellence
   § Member, Board of Overseers: 2005 – 2007
   § Examiner Training Team – Member: 2004, Co-leader: 2005 – 2007
   § Process Observer: 2006 & 2007
   § Senior Member & Team Leader, Board of Examiners: 2001-2004
   § Member, Board of Examiners: 2000
Astronaut Nominee
   • Nominated by U. S. Coast Guard to NASA for Astronaut Candidate program,
      1985 & 1986
